Case: 1:19-cr-00312-JRA Doc #: 37 Filed: 01/21/20 1 of 2. PageID #: 197




                         IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

  UNITED STATES OF AMERICA,                    )       Case No. 1:19cr312-01

                Plaintiff,                     )       Hon. John R. Adams

         -vs-                                  )       MOTION TO ALLOW ACCESS
                                                       TO SEALED DOCUMENTS
  JEREMY L. CRUZ,                              )
                                                       Jeffrey P. Nunnari (0059691)
                Defendant.                     )       3349 Executive Parkway
                                                       Suite D
                                               )       Toledo, Ohio 43606
                                                       Telephone: (419) 578-9246
                                               )       Facsimile: (419) 843-7544
                                                       E-mail: jp59691@yahoo.com
                                               )       www.jeffreynunnarilaw.com

                                               )       Counsel for Defendant/Appellant

         Now comes Jeremy L. Cruz, by and through appointed appellate counsel under the

  Criminal Justice Act, who hereby moves the court for an order releasing to the undersigned the

  following sealed documents: Doc. Nos. 26 and 27.

         Counsel certifies that he was not counsel of record in the trial court proceedings, that he

  has no current knowledge of the contents of said documents, and that a diligent and thorough
Case: 1:19-cr-00312-JRA Doc #: 37 Filed: 01/21/20 2 of 2. PageID #: 198



  review of same is necessary in order for counsel to discharge his duties to Mr. Cruz, as the

  documents may be relevant to the preparation and disposition of the appeal taken in this cause

  docketed under case No. 19-4160 in the court of appeals.

                                                        Respectfully submitted,


                                                        /s/ Jeffrey P. Nunnari
                                                        Jeffrey P. Nunnari
                                                        Counsel for Defendant/Appellant



                                         CERTIFICATION

          This is to certify that a copy of the foregoing will be made available to all counsel of
  record in this cause by way of the court’s ECF system on the date that it is filed.


                                                        /s/ Jeffrey P. Nunnari
                                                        Jeffrey P. Nunnari
